Name: Commission Regulation (EEC) No 1920/88 of 30 June 1988 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 169/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1920/88 of 30 June 1988 adapting the accession compensatory amounts fixed in the sugar sector by Regu ­ lation (EEC) No 581/86 amounts applicable to trade with Portugal ; whereas to this end and for reasons of clarity it is appropriate to provide for a new Annex, showing the adapted compensa ­ tory amounts, to Commission Regulation (EEC) No 581 /86 of 28 February 1986, laying down detailed rules for the application of the system of accession compensa ­ tory amounts and fixing these amounts in the sugar sector (3), as last amended by Regulation (EEC) No 1714/88 (") ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7(1 ) thereof, Whereas Article 238 of the Act of Accession provides for an alignment of the Portuguese prices on the common prices in stages owing to their level in Portugal ; whereas this alignment concerns the intervention price for white sugar applicable in that Member State ; Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas the price factors determined by Commission Regulation (EEC) No 1912/88 (2) should accordingly be taken into account for the calculation in order to ensure that the import arrangements continue to operate in the sector concerned ; Whereas the alignment on 1 July 1988 of the said prices makes it necessary to adapt the accession compensatory HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 581 /86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 53, 1 . 3 . 1986, p. 32. R OJ No L 168, 1 . 7. 1988 , p. 115. (3) OJ No L 57, 1 . 3 . 1986, p. 27. (4) OJ No L 152, 18 . 6. 1988, p. 23 . AN NE X AN NE X A cc es si on co m p en sa to ry am ou n ts ap pl ic ab le in t ra de w it h Sp ai n a n d P or tu ga l C om pe ns at or y am ou nt s ap pl ic ab le i n tra de be tw ee n: on t he ) on e &gt; ha nd ) C om m un ity of T en C om m un ity of T en C om m un ity of T en Sp ai n Sp ai n Sp ai n Po rtu ga l w ith ou t A zo re s Po rtu ga l w ith ou t A zo re s A zo re s on t he on e &gt; ha nd ) Sp ai n Po rtu ga l w ith ou t A zo re s A zo re s Po rtu ga l w ith ou t A zo re s A zo re s th ir d co un tri es A zo re s th ir d co un tri es th ir d co un tri es EC U / 1 00 0 k g 7, 09 1, 26 1, 26 . 5, 83 5, 83 7, 09  1, 26 1, 26 26 ,2 3 4, 66 4, 66 21 ,5 7 21 ,5 7 26 ,2 3  4, 66 4, 66 EC U / 10 0 k g 8, 60 5, 51 3, 51 14 ,1 1 12 ,1 1 8, 60 2, 00 5, 51 3, 51 7, 91 5, 07 3, 23 12 ,9 8 11 ,1 4 7, 91 1, 84 5, 07 3, 23 Ba sic c om pe ns at or y am ou nt s in E C U p er 1 % o f su cr os e co nt en t o r, a s th e ca se m ay b e, o f ex tra ct ab le su ga r an d p er 1 00 k g n et o f pr od uc ts i n qu es tio n 0, 08 60 0, 05 51 0, 03 51 0, 14 11 0, 12 11 0, 08 60 0, 02 00 0, 05 51 0, 03 51 i (') S ug ar be et , dr ie d o r po w de re d, o f a su cr os e co nt en t, o n a ba si s of d ry m at te r, of a t le as t 50 % . 0 Se e A pp en di x to A nn ex I o f C om m is si on R eg ul at io n (E EC ) N o 18 52 /8 8 (O J N o L 1 67 , 1. 7 . 1 98 8, p . 1) .' No L 169/2 Official Journal of the European Communities 1. 7. 88 C N c od e * 12 12 91 1 0 ex 12 12 9 1 90 ( ' 17 01 9 1 00 17 01 9 9 10 17 01 9 9 90 17 01 1 1 1 0 17 01 1 1 90 17 01 1 2 10 17 01 1 2 90 17 02 6 0 90 17 02 9 0 90 17 02 9 0 60 17 02 9 0 71 21 06 9 0 59 Ta bl e (*) 6 7 5 10 11 12 6 73 37 73 40 73 34 73 35 73 46 73 47 73 50 73 51 &gt; 73 55 1 73 56 i 74 24 \ 74 25 A dd iti on al co de (* )